DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Preliminary Amendment filed on 11/20/2021. Claims 9, 12-14 and 17 have been amended. Claim 20 has been added. Currently, claims 1-20 are pending. 
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 11/20/2021, 03/19/2022 and 08/25/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ITKIN (US 20190334565 A1).
Consider claim 1, ITKIN discloses a wireless signal performance adjustment apparatus, comprising: a monitoring unit, a control unit, a measurement unit and an adjustment unit (read as the radio frequency circuit 100 comprising circuit elements for monitoring, controlling, measuring and adjusting, figures 1-3, par [0026]-[0028]); wherein: 
the monitoring unit is configured to monitor a radio frequency signal of a transmitting channel (read as a circuit path comprising at least coupler 109 that couplers a part of the transmitting signal, figures 1-3, par [0026]-[0028]); 
the control unit is configured to receive the radio frequency signal of the transmitting channel from the monitoring unit, control the measurement unit to perform measurement if the radio frequency signal of the transmitting channel does not meet a performance requirement condition, and determine adjustment information according to a load impedance from the measurement unit (read as the processing circuit 16 is configured to determine new optimum calibration values comprising a first expected impedance 514, S11_new, based on the load impedance value 513 and a second antenna tuner configuration of the at least two antenna tuner configurations, the found S11_new value can then be compared with the second measured impedance after its correction; the processing circuit 16 is configured to determine a first difference, D1, between the first expected impedance 514 and a corrected second gamma value 522 of the at least two impedance measurements; the corrected second gamma value 522 is based on a second impedance measurement 521, which is then corrected based on the same correction values as the first impedance measurement 511, figure 4, par [0045] and [0059]); 
the measurement unit is configured to measure a load impedance of a power amplifier in the transmitting channel under control of the control unit (read the circuit elements within the feedback receiver 14 that would correspond to any component capable of measuring an impedance between the transmit unit 102 and the antenna 104, figures 1-3, par [0026]-[0028]); and 
the adjustment unit is configured to adjust the transmitting channel according to the adjustment information under the control of the control unit, so that the radio frequency signal of the transmitting channel meets the performance requirement condition (read as applying the optimum calibration values comprising the correction values above and the interface 12 would correspond to any means 12 for setting different antenna tuner configurations at the means 106 for antenna tuning, e.g. any connector, contact, pin etc. which allows setting the configuration using according indicators, e.g. an analog or a digital signal indicative of an antenna tuner 106 setting, figures 1-3, par [0026]-[0028] and [0059]).
Consider claim 2, as applied to claim 1 above, ITKIN discloses wherein the adjustment unit comprises at least one of the following modules: a power amplifier matching and tuning module configured to adjust matching of the power amplifier in the transmitting channel, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; an antenna matching and tuning module configured to adjust impedance matching between the transmitting channel and an antenna, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; a first tuning module configured to adjust a peak-to-average ratio of a transmitted signal in the transmitting channel, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; and a second tuning module configured to adjust a transmitting power so that the radio frequency signal of the transmitting channel meets the performance requirement condition (read as mismatched antennas may reflect significant parts of transmit (TX) power back to a Power Amplifier (PA) increasing nonlinear distortions, the antenna tuner 106 would correspond to any matching or adaption circuit, means for antenna tuning, or component, which is configured to match impedances of a transmit unit and an antenna feedline, the combination of antenna feedline and antenna, respectively; typically, a number of configurations can be selected or tuned to in order to achieve such matching, par [0003] and [0024]).
Consider claim 3, as applied to claim 1 above, ITKIN discloses wherein the monitoring unit is configured to: monitor a transmitting channel of a wireless communication terminal in real time to obtain the radio frequency signal of the transmitting channel; or monitor the transmitting channel of the wireless communication terminal according to a preset period or within a specified time period to obtain the radio frequency signal of the transmitting channel (read as for every required frequency several (at least two) impedance measurements using the coupler would be carried out during normal operations just after each other using different (predefined) antenna tuner configurations; the measurements may be carried out in subsequent radio frames or slots, for example, the time between two measurements may be 1 ms, 2 ms, 3 ms, 5 ms, 10 ms, 15 ms, 20 ms, etc, par [0034]-[0035]).

Consider claim 8, as applied to claim 1 above, ITKIN discloses wherein the control unit comprises a first processing module (read as the impedance measuring circuit elements, par [0026]-[0028]), a second processing module (read as the optimum calibration values determining circuit elements, par [0059]), a control module ((read as the processing circuit 16, par [0045]), and a storage module storing loadpull information of the power amplifier (read as the memory that storings the calibration values comprising the new optimum calibration values, par [0059]); wherein, the first processing module is configured to receive a signal of the transmitting channel from the monitoring unit, and control the measurement unit to perform measurement if the radio frequency signal of the transmitting channel does not meet the performance requirement condition (read the circuit elements within the feedback receiver 14 that would correspond to any component capable of measuring an impedance between the transmit unit 102 and the antenna 104, figures 1-3, par [0026]-[0028]); the second processing module is configured to query optimal impedance position information and calculate the adjustment information according to the loadpull information of the power amplifier, based on a value of the load impedance from the measurement unit (read as the circuit elements used for calibration for impedance measurements comprising the new optimum values, par [0059]); and the control module is configured to control the adjustment unit to adjust the transmitting channel according to obtained adjustment information (read as applying the optimum calibration values comprising the correction values above and the interface 12 would correspond to any means 12 for setting different antenna tuner configurations at the means 106 for antenna tuning, par [0026]-[0028] and [0059]), and update a scattering parameter in the memory according to an adjustment result (read as storing the calibration values on the memory, par [0059]).

Consider claim 9, ITKIN discloses a wireless communication terminal; comprising a wireless signal performance adjustment apparatus, wherein the wireless signal performance adjustment apparatus comprises a monitoring unit, a control unit, a measurement unit and an adjustment unit (read as the radio frequency circuit 100 comprising circuit elements for monitoring, controlling, measuring and adjusting, figures 1-3, par [0026]-[0028]); wherein: 
the monitoring unit is configured to monitor a radio frequency signal of a transmitting channel (read as a circuit path comprising at least coupler 109 that couplers a part of the transmitting signal, figures 1-3, par [0026]-[0028]); 
the control unit is configured to receive the radio frequency signal of the transmitting channel from the monitoring unit, control the measurement unit to perform measurement if the radio frequency signal of the transmitting channel does not meet a performance requirement condition, and determine adjustment information according to a load impedance from the measurement unit (read as the processing circuit 16 is configured to determine new optimum calibration values comprising a first expected impedance 514, S11_new, based on the load impedance value 513 and a second antenna tuner configuration of the at least two antenna tuner configurations, the found S11_new value can then be compared with the second measured impedance after its correction; the processing circuit 16 is configured to determine a first difference, D1, between the first expected impedance 514 and a corrected second gamma value 522 of the at least two impedance measurements; the corrected second gamma value 522 is based on a second impedance measurement 521, which is then corrected based on the same correction values as the first impedance measurement 511, figure 4, par [0045] and [0059]); 
the measurement unit is configured to measure a load impedance of a power amplifier in the transmitting channel under control of the control unit (read the circuit elements within the feedback receiver 14 that would correspond to any component capable of measuring an impedance between the transmit unit 102 and the antenna 104, figures 1-3, par [0026]-[0028]); and 
the adjustment unit is configured to adjust the transmitting channel according to the adjustment information under the control of the control unit, so that the radio frequency signal of the transmitting channel meets the performance requirement condition (read as applying the optimum calibration values comprising the correction values above and the interface 12 would correspond to any means 12 for setting different antenna tuner configurations at the means 106 for antenna tuning, e.g. any connector, contact, pin etc. which allows setting the configuration using according indicators, e.g. an analog or a digital signal indicative of an antenna tuner 106 setting, figures 1-3, par [0026]-[0028] and [0059]).

Consider claim 10, ITKIN discloses wireless signal performance adjustment method (read as the radio frequency circuit 100 comprising circuit elements for monitoring, controlling, measuring and adjusting, figures 1-3, par [0026]-[0028]), comprising: obtaining a radio frequency signal of a transmitting channel of a wireless communication terminal (read as a circuit path comprising at least coupler 109 that couplers a part of the transmitting signal, figures 1-3, par [0026]-[0028]); measuring a load impedance of a power amplifier in the transmitting channel, upon determining, according to the obtained radio frequency signal of the transmitting channel, that the radio frequency signal of the transmitting channel does not meet a performance requirement condition (read as the processing circuit 16 is configured to determine new optimum calibration values comprising a first expected impedance 514, S11_new, based on the load impedance value 513 and a second antenna tuner configuration of the at least two antenna tuner configurations, the found S11_new value can then be compared with the second measured impedance after its correction; the processing circuit 16 is configured to determine a first difference, D1, between the first expected impedance 514 and a corrected second gamma value 522 of the at least two impedance measurements; the corrected second gamma value 522 is based on a second impedance measurement 521, which is then corrected based on the same correction values as the first impedance measurement 511, figure 4, par [0045] and [0059]); and adjusting the transmitting channel according to the measured load impedance so that the radio frequency signal of the transmitting channel meets the performance requirement condition (read as applying the optimum calibration values comprising the correction values above and the interface 12 would correspond to any means 12 for setting different antenna tuner configurations at the means 106 for antenna tuning, e.g. any connector, contact, pin etc. which allows setting the configuration using according indicators, e.g. an analog or a digital signal indicative of an antenna tuner 106 setting, figures 1-3, par [0026]-[0028] and [0059]).
Consider claim 11, as applied to claim 10 above, ITKIN discloses continuing to make determination on obtained radio frequency signal of the transmitting channel of the wireless communication terminal when the radio frequency signal of the transmitting channel is determined to meet the performance requirement condition (read as online calibration would be repeated from time to time in a tracking mode to compensate temperature drifts and other long time parasitic effects, par [0059]).
Consider claim 12, as applied to claim 10 above, ITKIN discloses wherein obtaining the radio frequency signal of the transmitting channel of the wireless communication terminal comprises: obtaining the radio frequency signal of the transmitting channel by monitoring the transmitting channel of the wireless communication terminal in real time; or obtaining the radio frequency signal of the transmitting channel by monitoring the transmitting channel of the wireless communication terminal according to a preset period or within a specified time period (read as for every required frequency several (at least two) impedance measurements using the coupler would be carried out during normal operations just after each other using different (predefined) antenna tuner configurations; the measurements may be carried out in subsequent radio frames or slots, for example, the time between two measurements may be 1 ms, 2 ms, 3 ms, 5 ms, 10 ms, 15 ms, 20 ms, etc, par [0034]-[0035]).
Consider claim 13, as applied to claim 10 above, ITKIN discloses wherein determining, according to the radio frequency signal of the transmitting channel, that the radio frequency signal of the transmitting channel does not meet the performance requirement condition comprises: monitoring and obtaining a signal strength of the radio frequency signal of the transmitting channel according to a position of a spurious signal in the radio frequency signal of the transmitting channel, and determining that the radio frequency signal of the transmitting channel does not meet the performance requirement condition when the obtained signal strength exceeds a standard (read as magnitudes of the impedance measurements and corresponding noise figures; also, the coupler would be used to determine signals indicative of strengths and phases of waves travelling towards the antenna and travelling away from the antenna (reflected waves), figure 4, par [0026] and [0032]-[0033]).
Consider claim 14, as applied to claim 10 above, ITKIN discloses wherein measuring the load impedance of the power amplifier in the transmitting channel comprises: coupling a reference signal transmitted in the transmitting channel to obtain a coupled signal; processing the coupled signal obtained by coupling according to a preset frequency so as to obtain a first digital signal, and processing a reflected signal reflected by the coupled signal according to the preset frequency to obtain a second digital signal; and determining a value of the load impedance of the power amplifier according to the obtained first digital signal and the obtained second digital signal (read as the feedback receiver 14 may correspond to any component capable of measuring an impedance between the transmit unit 102 and the antenna 104, the coupler would be used to determine signals indicative of strengths and phases of waves both travelling towards the antenna and travelling away from the antenna (reflected waves), figure 4, par [0026] and [0032]-[0033]).
Consider claim 17, as applied to claim 10 above, ITKIN discloses wherein adjusting the transmitting channel according to the load impedance obtained by the measurement comprises: querying optimal impedance position information and calculating adjustment information according to loadpull information of the power amplifier based on a value of the load impedance obtained by the measurement; and adjusting the transmitting channel according to the obtained adjustment information, and updating a scattering parameter in a memory according to an adjustment result (read as applying the optimum calibration values comprising the correction values above and the interface 12 would correspond to any means 12 for setting different antenna tuner configurations at the means 106 for antenna tuning, par [0026]-[0028] and [0059]).
Consider claim 18, as applied to claim 10 above, ITKIN discloses wherein adjusting the transmitting channel according to the adjustment information comprises at least one of the following: adjusting matching of the power amplifier in the transmitting channel according to the adjustment information; adjusting impedance matching between the transmitting channel and an antenna according to the adjustment information; adjusting a peak-to-average ratio of a transmitted signal in the transmitting channel according to the adjustment information; and adjusting a transmitting power according to the adjustment information (read as mismatched antennas may reflect significant parts of transmit (TX) power back to a Power Amplifier (PA) increasing nonlinear distortions, the antenna tuner 106 would correspond to any matching or adaption circuit, means for antenna tuning, or component, which is configured to match impedances of a transmit unit and an antenna feedline, the combination of antenna feedline and antenna, respectively; typically, a number of configurations can be selected or tuned to in order to achieve such matching, par [0003] and [0024]).
Consider claim 19, as applied to claim 10 above, ITKIN discloses wherein adjusting the transmitting channel according to the adjustment information comprises one of the following: adjusting matching of the power amplifier in the transmitting channel according to the adjustment information, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; adjusting matching of the power amplifier in the transmitting channel according to the adjustment information, and adjusting, if the radio frequency signal of the transmitting channel does not meet the performance requirement condition after adjusting the matching of the power amplifier in the transmitting channel, impedance matching between the transmitting channel and an antenna according to the adjustment information calculated based on the value of the load impedance obtained by one more measurement, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; adjusting the matching of the power amplifier in the transmitting channel according to the adjustment information; adjusting, if the radio frequency signal of the transmitting channel does not meet the performance requirement condition after adjusting the matching of the power amplifier in the transmitting channel, the impedance matching between the transmitting channel and the antenna according to the adjustment information calculated based on the value of the load impedance obtained by the one more measurement; and adjusting, if the radio frequency signal of the transmitting channel does not meet the performance requirement condition after adjusting the impedance matching between the transmitting channel and the antenna, a peak-to-average ratio of a transmitted signal in the transmitting channel according to the adjustment information calculated based on the value of the load impedance obtained by another measurement, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; and adjusting the matching of the power amplifier in the transmitting channel according to the adjustment information; adjusting, if the radio frequency signal of the transmitting channel does not meet the performance requirement condition after adjusting the matching of the power amplifier in the transmitting channel, the impedance matching between the transmitting channel and the antenna according to the adjustment information calculated based on the value of the load impedance obtained by the one more measurement; adjusting, if the radio frequency signal of the transmitting channel does not meet the performance requirement condition after adjusting the impedance matching between the transmitting channel and the antenna, the peak-to-average ratio of the transmitted signal in the transmitting channel according to the adjustment information calculated based on the value of the load impedance obtained by another measurement; and adjusting, if the radio frequency signal of the transmitting channel does not meet the performance requirement condition after adjusting the peak-to-average ratio of the transmitted signal in the transmitting channel, a transmitting power according to adjustment information calculated based on the value of the load impedance obtained by yet another measurement, so that the radio frequency signal of the transmitting channel meets the performance requirement condition (read as mismatched antennas may reflect significant parts of transmit (TX) power back to a Power Amplifier (PA) increasing nonlinear distortions, the antenna tuner 106 would correspond to any matching or adaption circuit, means for antenna tuning, or component, which is configured to match impedances of a transmit unit and an antenna feedline, the combination of antenna feedline and antenna, respectively; typically, a number of configurations can be selected or tuned to in order to achieve such matching, par [0003] and [0024]).
Consider claim 20, as applied to claim 9 above, ITKIN discloses wherein the adjustment unit comprises at least one of the following modules: a power amplifier matching and tuning module configured to adjust matching of the power amplifier in the transmitting channel, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; an antenna matching and tuning module configured to adjust impedance matching between the transmitting channel and an antenna, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; a first tuning module configured to adjust a peak-to-average ratio of a transmitted signal in the transmitting channel, so that the radio frequency signal of the transmitting channel meets the performance requirement condition; and a second tuning module configured to adjust a transmitting power so that the radio frequency signal of the transmitting channel meets the performance requirement condition (read as the antenna tuner 106 would correspond to any matching or adaption circuit, means for antenna tuning, or component, which is configured to match impedances of a transmit unit and an antenna feedline, the combination of antenna feedline and antenna, respectively; typically, a number of configurations can be selected or tuned to in order to achieve such matching, par [0024]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITKIN (US 20190334565 A1) in view of Shirali (US 7085330 B1).
Consider claim 4, as applied to claim 1 above, ITKIN discloses wherein the monitoring unit comprises a coupler (read as a circuit path comprising at least coupler 109 that couplers a part of the transmitting signal, figures 1-3, par [0026]-[0028]) but does not specifically disclose a first down-conversion circuit, a first analog-to-digital converter ADC sampling circuit, a first digital variable gain amplifier and a first digital processing unit; wherein, the coupler is configured to obtain the radio frequency signal by coupling from the transmitting channel and output the radio frequency signal to the first down-conversion circuit; the first down-conversion circuit is configured to process the radio frequency signal obtained by coupling according to a preset frequency so as to obtain a low-frequency signal at a required frequency point; the first ADC sampling circuit is configured to perform analog-to-digital conversion on the low-frequency signal to obtain a digital signal; the first digital variable gain amplifier is configured to amplify the digital signal obtained by the analog-to-digital conversion; and the first digital processing unit is configured to calculate an amplitude of the amplified digital signal to obtain a signal strength of the transmitting channel at the required frequency point, and output the obtained signal strength of the transmitting channel at the required frequency point to the control unit.
Nonetheless, in related art, Shirali discloses an amplifier linearization using adaptive predistortion comprising a feedback path having a coupler, the feedback path comprising coupler 130 for coupling the transmitting signal from power amplifier 120, mixer 140 for down converting the coupled signal to a low frequency point, analog to digital convertor (ADC) 150 for digitalizing/sampling the down-converted signal, auto gain control amplifier 151 for amplifying the digitalized signal, CORDIC 190 for calculating the magnitude for the realized sample of the signal based on the output of AGC 151, figure 1, col. 7 with lines 37-47 and col. 6 with lines 12-43.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shirali into the teachings of ITKIN to design the monitor unit as above for linearizing the power amplifier using adaptive predistortion.
Consider claim 16, as applied to claim 14 above, ITKIN discloses the claimed invention above but does not disclose wherein the processing of the coupled signal obtained by coupling or the reflected signal comprises: performing a down-conversion processing, an analog-to-digital conversion and an amplification.
Nonetheless, in related art, Shirali discloses an amplifier linearization using adaptive predistortion comprising a feedback path having a coupler, the feedback path comprising coupler 130 for coupling the transmitting signal from power amplifier 120, mixer 140 for down converting the coupled signal to a low frequency point, analog to digital convertor (ADC) 150 for digitalizing/sampling the down-converted signal, auto gain control amplifier 151 for amplifying the digitalized signal, CORDIC 190 for calculating the magnitude for the realized sample of the signal based on the output of AGC 151, figure 1, col. 7 with lines 37-47 and col. 6 with lines 12-43.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shirali into the teachings of ITKIN to design the monitor unit as above for linearizing the power amplifier using adaptive predistortion.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ITKIN (US 20190334565 A1) in view of Paculdo (US 20100261442 A1).
Consider claim 15, as applied to claim 14 above, ITKIN discloses wherein determining the value of the load impedance of the power amplifier according to the obtained first digital signal and the obtained second digital signal comprises: perform calculation based on the first digital signal to obtain a first signal strength and first phase information of the coupled signal, and perform calculation based on the second digital signal to obtain a second signal strength and second phase information of the coupled signal (read as the coupler would be used to determine signals indicative of strengths and phases of waves both travelling towards the antenna and travelling away from the antenna (reflected waves), figure 4, par [0026] and [0032]-[0033]) but does not specifically disclose calculating a ratio of the first signal strength to the second signal strength to obtain a voltage standing wave ratio VSWR, and obtaining phase information of an impedance according to a difference between the first phase information and the second phase information; and calculating the value of the load impedance of the power amplifier according to the VSWR, the phase information of the impedance and a scattering parameter stored in a memory.
Nonetheless, in related art, Paculdo discloses a system for compensating the impedance mismatch of the power amplifier/antenna, comprising detecting phase differences between an incident signal and a reflected signal (e.g., a voltage standing wave ratio (VSWR), determining and compensating the impedance mismatch between power amplifier 110 and antenna 118 without significantly affecting the power amplifier's linearity, RF output power, and/or efficiency, par [0001] and [0015]-[0018].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Paculdo into the teachings of ITKIN to for compensating the impedance mismatch without significantly affecting the power amplifier's linearity, RF output power, and/or efficiency.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645